DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.        The drawings are objected to because:
In FIGs 2 and 3, boxes or simple shapes are labeled only with reference numbers (i.e., S1, S2, 3, 4, 13, and 14), without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIGs 2 and 3 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 15, “wherein the process noise of a battery cell parameter” should be --wherein the process noise of the battery cell parameters-- to be consistent with its antecedent basis.
In claim 1, line 18, “wherein the process noise of a battery cell state” should be --wherein the process noise of the battery cell states-- to be consistent with its antecedent basis.
In claim 7, line 3, “each battery cell parameter” should be --each of the battery cell parameters-- to avoid the issue of infiniteness.
In claim 7, line 4, “each battery cell state” should be --each of the battery cell states-- to avoid the issue of infiniteness.
In claim 7, lines 5-6, “the stored characteristic parameter behavior of the battery cell-- should be --the 
In claim 11, lines 6-7, “the stored associated desired covariance behaviour” should be -- the associated stored
In claim 11, lines 9-10, “the stored associated desired covariance behaviour” should be --the associated stored desired covariance behaviour-- to avoid the issue of lack of antecedent basis.
In claim 11, lines 10-11, “the stored desired covariance behaviour” should be --the associated stored desired covariance behaviour-- to avoid the issue of lack of antecedent basis.
In claim 12, line 18, “wherein the process noise of a battery cell parameter” should be --wherein the process noise of the battery cell parameters-- to be consistent with its antecedent basis.
In claim 12, line 21, “wherein the process noise of a battery cell state” should be --wherein the process noise of the battery cell states-- to consistent with its antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it recites “on the basis of the determined noise components” in line 11. However, there are two antecedent bases for “the determined noise components.” One is the determined noise components of the state estimator of the dual Kalman filter. The other is the determined noise components of the parameter estimator of the dual Kalman filter (see lines 3-5). It is unclear which (or both) are referred to. For examination purpose, “on the basis of the determined noise components” in line 11 is assumed to be --on the basis of the determined noise components of both the state estimator and the parameter estimator--.
	Similarly, it is unclear which (or both) is the antecedent bases for “the determined measurement noise components” in line 12 (“characterised in that the determined noise components”). For examination purpose, it is assumed to be --characterised in that the determined noise components of both the state estimator and the parameter estimator--.
	 
	In claim 2, it recites the text “battery cell characteristic variables include one or more of a loading characteristic variable of the battery cell, a temperature of the battery cell and an ageing characteristic variable of the battery cell” in line 10-12. The “battery cell characteristic variables” are first introduced here, but are not recited in relation to any other parts of the claim. It is unclear what role the recited text plays in the claimed method. That is, it is unclear how it further limits the claim. For examination purpose, the text in lines 10-12 is disregarded.

	Regarding claim 5, it recites “wherein a loading of the battery cell is controlled on the basis of the detected battery cell states and the detected battery cell parameters.” The statement is in the passive voice. It is unclear whether this is merely to indicate an intended purpose, or to include a step of controlling a loading of the battery cell. For examination purpose, it is assumed to be an intended purpose.
	Regarding claim 6, it recites “wherein … are output to a control unit for controlling a load …” The statement is in the passive voice. It is unclear whether this is merely to indicate an intended purpose, or to include a step of outputting to a control unit for controlling a load. For examination purpose, it is assumed to be an intended purpose.

	Regarding claim 7, lines 6-9, it recites “wherein the []is determined on the basis of measurement variables…” The statement is in the passive voice. Since no limitation about determining the [] characteristic parameter behaviour of the battery cell is recited before this statement at issue, it is unclear whether this is merely to indicate an intended purpose, or to include a step of determining the characteristic parameter behaviour of the battery cell. For examination purpose, it is assumed to be an intended purpose.

	Regarding claim 8, it recites “wherein a process noise of a battery cell parameter is determined …” First, the statement introduces a new antecedent basis for “a process noise of a battery cell parameter,” rather than referring to “the process noise of the battery cell states” based on an antecedent basis in claim 1. It is unclear whether the new antecedent basis is the same as “the process noise of the battery cell states.” Also, the statement is in the passive voice. It is unclear whether this is merely to indicate an intended purpose, or to include a step of determining a process noise of a battery cell parameter. For examination purpose, it is assumed to be an intended purpose.

	Regarding claim 9, it recites “wherein, for each measurement variable… measurement variable noise of the measurement variable is calculated… wherein the calculated measurement variable noise of all measurement variables are added in order to determine the measurement noise.” First, the term “all measurement variables” the measurement variable is added--.

	Regarding claim 10, it recites “wherein a stability of the dual Kalman filter is monitored and the adaptation of the respective battery cell states … is suspended …” The statement is in the passive voice. It is unclear whether it is intended purpose or not. For examination purpose, it is assumed to be an intended purpose.

	Regarding claim 11, it recites “the covariance behaviour of a battery cell state and/or the covariance behaviour of a battery cell parameter… is compared with …” First, there is no antecedent basis for “the covariance behaviour of a battery cell state” and “the covariance behaviour of a battery cell parameter.” Second, the statement is in passive voice. It is unclear whether it is an intended purpose or not. For examination purpose, it is assumed to be an intended purpose. Also, claim 11 is assumed to depend on claim 10, which would provide the antecedent basis.

	Regarding claim 15, it recites “wherein … are output to a control unit … in particular an electric motor …” The recitation of “in particular” makes the claim indefinite because it is unclear whether the elements that follows are required limitations 

Furthermore, regarding claims 12-15, claim limitations “a state estimator,” “a parameter estimator,” “a determination unit,” and “a control unit” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Note that claim 12 is directed to a “device,” which could be a piece of equipment or a plan/procedure. See, e.g., definition of device at https://www.merriam-webster.com/dictionary/device. The claim comprises (1) a dual Kalman filter which include a state estimator and a parameter estimator and (2) a determination unit. The terms “estimator” and “unit” are similar to “means” as a generic placeholder. The specification discloses the respective elements with reference to block diagrams in FIGs. 3-5. However, the specification does not explicitly explain whether each element in the diagrams represents a physical structure, a procedure, or else. If a physical structure, the specification still fails to explicitly explain what physical structure each element should be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “(a) determining noise components” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; or are mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites no additional elements. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Consequently, the claim is directed to a judicial exception without significantly more. See MPEP 2106.05.

Claim 12 is similarly rejected by analogy to claim 1.

Dependent claims 2-11 and 13-15 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add 

Notes
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	LIU et al. (CN 104502851 A) teaches an SOC estimation method based on AUKF algorithm, comprising: selecting Sage-Husa adaptive algorithm with noise state estimator; Sage-algorithm process of the Husa according to the new information to continuously correct a state noise wk and measurement noise vk.
KONG et al. (CN 105738817 A) teaches an AEKF-based battery state-of-charge estimation method, involving updating a process noise Qk and observation noise Rk of an EKF estimator.
Yang et al. (“State-of-Charge Estimation Using a Self-adaptive Noise Extended Kalman Filter For Lithium Batteries” IEEE 2014) teaches an adaptive Extended Kalman filter (EKF) for battery state-of-charge (SOC) estimation, involving adaptively adjusting the EKF process noise and measurement noise.

Claims 1 and 12 distinguish over the closest prior art of record as discussed below.

	Regarding claim 1, the closest prior art of record fails to teach the features: “wherein the process noise of a battery cell parameter is determined in dependence upon its read-out characteristic parameter behaviour in relation to a battery cell state and in dependence upon a change in this battery cell state over time, and wherein the process noise of a battery cell state is determined in dependence upon its read-out parameter behaviour in relation to at least one battery cell parameter,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that “wherein the process noise of a battery cell parameter is determined” and “wherein the process noise of a battery cell state is determined” are in passive voice. However, they are interpreted as further limitations (other than intended purposes) because step (a) recites “determining” features, which are further limited by the wherein clauses. 

Regarding claim 12, the closest prior art of record fails to teach the features: “wherein the process noise of a battery cell parameter is determined in dependence upon its read-out characteristic parameter behaviour in relation to a battery cell state and in dependence upon a change in this battery cell state over time, and wherein the process noise of a battery cell state is determined in dependence upon its read-out parameter behaviour in relation to at least one battery cell parameter,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857